EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Whitney C. Fields on 05 May 2021.

The application has been amended as follows: 
Amendment to the Claims
In the Claims filed 14 Apr 2021, at bottom of page numbered 6 cancel the text as follows:
"
In the Claims filed 14 Apr 2021, claim 17 is cancelled and at the end of page numbered 6 add the text as follows:
"17. (cancelled)"



DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 14 Apr 2021, in which claims 1, 5, 7, and 15 are amended to change the scope and breadth of the claim, and claims 2, 4, and 16 are canceled.

This application is a domestic application, filed 19 Dec 2019; and claims benefit as a DIV of 15/722018, filed 02 Oct 2017, now abandoned, which claims benefit of provisional application 62/402062, filed 30 Sep 2016.

Claims 1, 3, 5-7 and 15 are allowed in view of the examiner's amendment herein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Objections Withdrawn
Applicant’s Amendment, filed 14 Apr 2021, with respect that specification is objected to as failing to provide proper antecedent basis for the claimed subject matter, particularly the subject matter of claim 5, has been fully considered and is persuasive, as amended claim 5 does not recite the indicated language.  
This objection has been withdrawn. 

This objection has been withdrawn. 

Rejections Withdrawn
Applicant’s Amendment, filed 14 Apr 2021, and the examiner's amendment herein with respect that claims 1-5 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been fully considered and is persuasive, as claims 2, 4, and 16-17 are canceled, and amended claims 1 and 15 do not recite the indicated language.
This rejection has been withdrawn. 

Applicant’s Amendment, filed 14 Apr 2021, with respect that claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been fully considered and is persuasive, as amended claim 5 does not recite the indicated language.
This rejection has been withdrawn. 

The closes prior art to the amended claims is Shukla et al. (Bioorg. Med. Chem. Lett., 2010, 20, p6384-6386, of record) as detailed in the Office Action mailed 22 Jan 2021. The instant invention as claimed would not have been obvious for the same reasoning detailed therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 5-7 and 15 are allowed in view of the examiner's amendment herein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JONATHAN S LAU/           Primary Examiner, Art Unit 1623